DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeper (GB-2367280). Regarding Claim 1, Leeper discloses an apparatus, comprising: a mobile carrier 1 operable for transporting a reel 2 of oilfield tubing (intended use, the mobile carrier of Leeper can be used to transport a reel of any strand material, including but not limited to, cable and oilfield tubing) across ground, wherein the mobile carrier comprises: a frame 10,11 comprising a first frame portion (right 10), a second frame portion (left 10), and a central frame portion 11 extending between the first and second frame portions, wherein the first, second, and central frame portions define an opening (between left and right 10, see page 5, lines 28-30) for receiving the reel; a locking mechanism 25,26,40 (25,26 lock and engage the reel axially and 40 locks and engages the reel radially) operable to engage and rotate .

Regarding Claim 2, Leeper discloses the oilfield tubing (cable, intended use) comprised coiled tubing (coiled cable, intended use) (Figures 1-13).

Regarding Claim 3, Leeper discloses the mobile carrier is moveable along the ground to position the mobile carrier about the reel such that the reel is located between the first and second frame portions (functional language, the mobile carrier is capable of being moved by hand or a tow vehicle via wheels 15 and on the end of 13 to any position including one in which the reel is in the opening) (Figures 1-13).

Regarding Claim 4, Leeper discloses the locking mechanism comprises a first locking portion (25,26,40 on right) and a second locking portion (25,26,40 on left), wherein the first locking portion is connected to the first frame portion and the second locking portion is connected to the second frame portion, and wherein the first and second locking portions are cooperatively operable to engage and rotate (via 40, see page 7, lines 3-4) the reel within the opening (Figures 1-13).



Regarding Claim 6, Leeper discloses at least one of the first and second locking portions (40, see page 7, lines 3-4) is rotatable to rotate the reel with respect to the frame (Figures 1-13).

Regarding Claim 7, Leeper discloses at least one of the first and second locking portions moves horizontally relative to the frame (25,26 have a horizontal component of movement toward the front of the frame with respect to the frame as they lift the reel) (Figures 1-13).

Regarding Claim 8, Leeper discloses at least one of the first and second locking portions moves vertically relative to the ground (25,26 have a vertical component of movement relative to the ground as they left the reel) (Figures 1-13).

Regarding Claim 18, Leeper discloses an apparatus, comprising: a frame 10,11 defining an opening (between right and left 10, see page 5, lines 28-30) for receiving a reel 2 of oilfield tubing (intended use, the mobile carrier of Leeper can be used to transport a reel of any strand material, including but not limited to, cable and oilfield tubing); a locking mechanism operable 25,26,40 (25,26 lock and engage the reel axially and 40 locks and engages the reel radially) to engage and rotate (via 40, see page 7, lines 3-4) the reel within the opening; and a plurality of wheels 15 supporting the frame on the ground, wherein the plurality of wheels comprises a plurality of first wheels (15 on right side) operably connected to the frame and a plurality of second wheels (15 on left side) (Note: Figures 1,3,5,7,9,11,13 show a plurality of wheels on one side and Figures 2,4,6,8,10,12 show each side has the 

Regarding Claim 19, Leeper discloses each of the plurality of first wheels independently rotates around a corresponding one of a plurality of first axles (at center of 15 on right side); each of the plurality of second wheels rotates independently around a corresponding one of a plurality of second axles (at center of 15 on left side); each of the plurality of first axles is separate and distinct from each of the plurality of second axles (depicted in Figures 2,4,6,8,10,12); and the opening interposes the plurality of first axles and the plurality of second axles (depicted in Figures 2,4,6,8,10,12) (Figures 1-13).

Regarding Claim 20, Leeper discloses the frame comprises a first frame portion (right 10) and a second frame portion (left 10), and wherein the apparatus further comprises a prime mover (implicit tow vehicle) operable to move the frame along the ground to position the frame about the reel such that the reel is located between the first and second frame portions (functional language, the mobile carrier is capable of being moved by a tow vehicle via wheels 15 and on the end of 13 to any position including one in which the reel is in the opening) (Figures 1-13).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 12 including a system comprising a reel being sized for selectively positioning in an opening of a frame while the entire frame is moved vertically via at least one actuator to engage a locking mechanism with the reel, the reel being maintained in the opening via the locking mechanism as the frame is raised vertically to left the reel for transport in conjunction with the rest of the limitations of Claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619